            Case 3:17-cv-05517-EMC Document 382 Filed 02/11/21 Page 1 of 3




 1   WHGC, P.L.C.
     JEFFREY C.P. WANG (SBN 144414)
 2   JeffreyWang@WHGCLaw.com
     KATHLEEN E. ALPARCE (SBN 230935)
 3   KathleenAlparce@WHGCLaw.com
     JESSICA A. CRABBE (SBN 263668)
 4   JessicaCrabbe@WHGCLaw.com
     130 l Dove Street, Suite 1050
 5   Newport Beach, CA 92660
     Telephone: (949) 833-8483
 6   Facsimile: (866) 881-5007
 7   EDWIN K. PRATHER (SBN 190536)
     edwin@pratherlawoffices.com
 8   PRATHER LAW OFFICES
     245 Fifth Street, Suite 103
 9   San Francisco, California 94103
10   Telephone: (415) 881-7774

11   Attorneys for Defendants and Counterclaimants
     NG CHER YONG aka CY NG, LIEW YEW SOON
12   aka MARK LIEW, MUI LIANG TJOA aka ML TJOA and XINGKE ELECTRONICS
     (DONGGUANG) CO. LTD.
13
14                               UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16
17   SINCO TECHNOLOGIES PTE LTD.,                CASE NO. 3:17-cv-05517-EMC
18
                        Plaintiff,               The Honorable Edward M. Chen
19   vs.
                                                 NOTICE OF CHANGE OF COUNSEL
20
     SINCO ELECTRONICS (DONGGUAN) CO.,
21   LTD.; XINGKE ELECTRONICS
     (DONGGUAN) CO., LTD.; XINGKE
22   ELECTRONICS TECHNOLOGY CO., LTD.;
23   SINCO ELECTRONICS TECHNOLOGY CO.,
     LTD.; MUI LIANG TJOA (an individual); NG
24   CHER YONG aka CY NG (an individual); and
     LIEW YEW SOON aka MARK LIEW (an
25   individual),
26                    Defendants.

27   AND RELATED COUNTER-CLAIMS.
28

                                                 1
                                     NOTICE OF CHANGE OF COUNSEL
             Case 3:17-cv-05517-EMC Document 382 Filed 02/11/21 Page 2 of 3




 1   TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:
 2          NOTICE IS HEREBY GIVEN that the following counsel hereby withdraws as counsel for
 3   Defendants/Counter-Claimants NG CHER YONG aka CY NG, LIEW YEW SOON aka MARK LIEW,
 4   MUI LIANG TJOA aka ML TJOA and XINGKE ELECTRONICS (DONGGUANG) CO. LTD., as he
 5   is no longer with the firm of WHGC, P.L.C. Counsel for Defendants/Counter-Claimants otherwise
 6   remain the same.
 7
 8          Withdrawing counsel is:
            John E. Giust
 9          WHGC, P.L.C.
10          1301 Dove Street, Ste. 1050
            Newport Beach, CA 92660
11          JohnGiust@WHGCLaw.com

12
13   DATED: February 11, 2021                 WHGC, P.L.C.

14
15                                            By:       /s/ Kathleen E. Alparce
                                                        Jeffrey C.P. Wang
16                                                      Kathleen E. Alparce
                                                        Jessica A. Crabbe
17
18                                            Attorneys for XINGKE ELECTRONICS (DONGGUAN)
                                              CO., LTD. formerly known as SINCO ELECTRONICS
19                                            (DONGGUAN) CO. LTD., MUI LIANG TJOA aka ML
                                              TJOA, NG CHER YONG aka CY NG, and LIEW YEW
20                                            SOON aka MARK LIEW
21
22
23
24
25
26
27
28

                                                    2
                                     NOTICE OF CHANGE OF COUNSEL
             Case 3:17-cv-05517-EMC Document 382 Filed 02/11/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2
 3          The undersigned hereby certify that a true and correct copy of the NOTICE OF CHANGE OF
 4   COUNSEL, filed through the ECF System will be sent electronically to the registered participants as
 5   identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated on
 6   non-registered participants on February 11, 2021.

 7          Executed on February 11, 2021, at Newport Beach, California.

 8
 9                                                               /s/ Martha S. Valenzuela
                                                                 MARTHA S. VALENZUELA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
                                        NOTICE OF CHANGE OF COUNSEL
